BLODGETT, J.
Heard upon motion for new trial filed by defendant after verdict of a jury for plaintiff for $1860.
Action for damages arising from escaping steam claimed to have caused serious damage to the stock and machinery of plaintiff, lessee from defendant of certain premises belonging to defendant.
It was claimed on the part of plaintiff that defendant, having control of the heating system and furnishing’ heat to its tenants, on a certain night undertook to make some repairs to the piping for conveying steam, and that a plug in that part of the piping system situated in plaintiff’s portion of the building had been removed by the defendant’s agents, or that defendant had in some manner unknown to plaintiff negligently made such repairs, so that steam escaped into plaintiff’s place of business and did serious damage.
A special finding was submitted to the jury as follows:
“If the jury find that the damage claimed in this case is due to the fault of the defendant, its servants or agents, did the plaintiff expend the sum of $376.10 in making repairs to the walls, ceilings, partitions or other parts of the premises owned by the defendant?”
To this special finding the jury answered “No,” and the following appears upon said special finding: “We did not consider this bill at all in basing our claim. F. A. Crossley, Foreman.”
Por Plaintiff: Huddy & Moul-ton.
For Defendant: Hinckley, Allen, Tillinghast & Phillips.
The court is of the opinion that there was evidence upon which a jury could base a verdict for the plaintiff and that the amount of the verdict is not excessive.
Motion for new trial denied.